Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/21 has been entered.
Claims 1 and 25 are amended.  Claims 4-5,10,12,19-21 are cancelled.  Claims 1-3,6-9,11,13-18 and 22-25 are pending.
Claim Rejections - 35 USC § 103
Claims 1,9,11,13-18,22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannini ( 2010/0196552) in view of Chang ( 2015/0181917) and Stubbs ( 5492704).
For claims 1,9,22-24, Giannini discloses fruits pieces coated with flavoring that can include natural, strawberry, blueberry, cranberry, banana etc….  The fruit pieces include bananas.  The fruit pieces are dried in an oven after coating with flavoring.  Giannini does not disclose added oil or fat ( see paragraphs 0006,0013-0014,0019,0039,0037)
Giannini does not disclose coating comprising ground edible plant tissue and the amount as in claim 1, the force as in claim 11, the coating ingredients as in claims 13-16, the size and in claim 17 and the amount as in claim 18.
For claims 1, 13,16, Chang discloses plant powder comprising at least one plant ingredient. The at least one plant ingredient is selected from the group consisting of root, flower, stem, leaf, fruit skin and vegetable skin. The plant powder is created by grinding of at least one plant ingredient into small 
For claims 1, 14 and 15, Stubbs disclose coated potato product.  Stubbs discloses an adhesive coating is formed on the surface of the potato pieces to help adhere a particulate onto the surface of the potato pieces.  The adhesive coating is formed by dry ingredients included in a dry mixture containing the separation particulates.  The adhesive includes a pregelatinized starch. ( see col. 2 line 61 through col. 3 line 12)
Giannini discloses to coating the fruit pieces with flavoring coating including fruits.  It would have been obvious to one skilled in the art to use the plant seasoning powder made of plant ingredient as taught in Chang because Chang teaches the plant powder is used as seasoning powder. One would have been motivated to use the Chang plant powder when desiring to use a healthy, natural plant flavoring. It would have been obvious to one to determine the amount of coating depending on the intensity of flavoring desired.  Chang does not disclose the amount of plant particles in the powder seasoning.  However, it would have been obvious to one skilled in the art to determine the amount of plant particles depending on the nutrition and flavoring degree wanted from the plant powder.  Such amount can readily be determined by one skilled in the art through routine experimentation.  It would have been obvious to one skilled in the art to determine the size of the plant powder depending on the textural feel desired.  Such parameter can readily be determined through routine experimentation.  Giannini in view of Chang discloses a coated fruit piece with ground plant tissue; thus, it is obvious the property as in claim 11 is present. Furthermore, the peak force can vary depending on the type of fruit . 
Claims 1-3,6-8,11,13-18,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Stevens ( 5324534) in view of Chang ( 2015/0181917) and Greenway ( 5952026).
For claims 1-3,6-7,13,  Stevens discloses a  coated  ingestible item and method of making the item.  The method comprises the steps of providing uncooked potato slices, providing a marinade containing a liquid and flavoring particles dispersed in the liquid, coating the uncooked  slices with the particles dispersed in the marinade, removing the slices, drying the slices and cooking the slices.  The marinade includes a binder to keep fine particulate ingredients such as peppers, herbs, spices and bacon pieces in suspension.  For claims 14-15, the binder can be a gum, starch or flour.   The slices are cut from potato; thus, the ingestible item is a vegetable.  The marinade mixture comprises 5-40% flavoring 
Stevens does not disclose the particles are ground edible plant tissue with features consists of tissue and the amount of coating and no added fat or oil as recited in claims 1,25, the food item is cassava slice as in claim 8, the feature in claims 10- 11 , the sizes in claim 17 and the amount as in claim 18.
Chang discloses plant powder comprising at least one plant ingredient.  The at least one plant ingredient is selected from the group consisting of root, flower, stem, leaf, fruit skin and vegetable skin.  The plant powder is created by grinding of at least one plant ingredient into small particles.  The plant powder is used as seasoning powder.  The fruit skin and vegetable skin are created by peeling outer layer of at least one plant ingredient.  The plant tissue is not modified. The fruits and vegetables include plantain, potato and many other kinds as recited in paragraph 0033.  ( see paragraphs 0010,0016,0017,0020,0024).
Greenway discloses a process for making potato slices. Greenway teaches that the potato slices are heated in a microwave oven for a period of time sufficient to produce a potato chip having substantially the same flavor, color and crispness as deep fat fried potato slices.  The potato slices have no added fat and a reduced calorie content.  ( see col. 2 line 47 through col. 3 line 30)
Stevens discloses coating with particles suspended in a mixture.  The particles are flavoring particles.  It would have been obvious to one skilled in the art to use the plant seasoning powder made of plant ingredient as taught in Chang because Chang teaches the plant powder is used as seasoning powder.  One would have been motivated to use the Chang plant powder when desiring to use a healthy, natural plant flavoring.  Stevens discloses the flavoring particles are used in amount of 5-40%.  Thus, when the plant seasoning powder is used, it would have been obvious to follow such guideline for the amount.  For the amount of coating on the food pieces, it would have been within the skill of one in .
Claims 1-3,6-8,11,13-18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubbs ( 5492704) in view of Beindorff ( 2014/0178542) .
For claims 1-3, 6-7,25, Stubbs discloses a method for coating an ingestible item and the coated product obtained from the method.  The method comprises the steps cutting potato into uncooked pieces, coating the pieces with separate particulate in order to maintain separation of the potato pieces, drying the  potato pieces and cooking the coated uncooked pieces.  The particulate is included in a dry mixture.  For claims 14-15, thhe dry mixture contains an adhesive such as pre-gelatinized starch. The separate particulate functions to maintain separation of the individual potato pieces.  For claims 13, the 
Stubbs  does not disclose the particles are ground edible plant tissue  and the amount of coating as in claim 1,the cassava slice as in claim 8, the characteristics as in claim 11 and the amount as in claim 18.
Beindorff discloses particles of fruit peel can be used to reduce stickiness of dried fruit pieces.  The use of fruit peel particles is beneficial from the standpoint of sustainability since fruit peel is often considered to be a waste product.  Beindorff discloses that coating fruit pieces with fruit peel particles of a specific size can provide fruit pieces that do not suffer from aggregation.  Such fruit peel particles are entirely natural ingredients.  The coating particles comprise particles of fruit peel which are less than 1.5 mm in diameter. The plant issue is not modified. The fruit peel may be particles of any food-grade fruit peel.  ( see paragraphs 0005,0006,0020)
Stubbs discloses any particles that are not soluble in water can be used as the separation particulate.  Beindorff discloses fruit peel particles to reduce stickiness and prevent aggregation of dried fruit pieces which is the same objective for applying the particulate on the Stubbs potato pieces. It would have been obvious to one skilled in the art to use the particles as disclosed in Beindorff to coat .
Claims 1-3,6-8,11,13-18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenway ( 5952026) in view of Chang ( 2015/0181917) and Stubbs ( 5492704).
For claims 1,2 and 25, Greenway discloses a food item comprising a core of potato slice and a coating.  The food item includes no added fat or oil and is baked in a microwave oven.  For claim 3, the vegetable is a tuber.  For claim 6, the tuber is potato.  For claim 7, the item is potato slice.  Greenway discloses the coating is an aqueous solution of salt, flavorant, spices.  ( see col. 2 line 35 through col. 3 line 30)
Greenway does not disclose the particles are ground edible plant tissue  and the amount of coating, the binding as in claims 1,25, the binding agent as in claims 14,15, the cassava slice as in claim 8, the characteristics as in claim 11, the size as in claim 17 and the amount as in claim 18.
For claims 1, 13-16, Chang discloses plant powder comprising at least one plant ingredient. The at least one plant ingredient is selected from the group consisting of root, flower, stem, leaf, fruit skin and vegetable skin. The plant powder is created by grinding of at least one plant ingredient into small particles.  The plant ingredient can further comprise addition of at least one food additive selected from the group consisting of anticaking,emulsifier, flavoring, stabilizer, antioxidant etc.. The plant powder is used as seasoning powder. The fruit skin and vegetable skin are created by peeling outer layer of at least one plant ingredient. The plant tissue is not modified. The fruits and vegetables include plantain, potato and many other kinds as recited in paragraph 0033.  Claim 16 is not limiting because other ingredients such as flavoring, coloring, antioxidant can be selected ( see paragraphs 0010,0016,0017,0020,0024).

Greenway discloses to coating the potato slices with flavorant.  It would have been obvious to one skilled in the art to use the plant seasoning powder made of plant ingredient as taught in Chang because Chang teaches the plant powder is used as seasoning powder. One would have been motivated to use the Chang plant powder when desiring to use a healthy, natural plant flavoring. It would have been obvious to one to determine the amount of coating depending on the intensity of flavoring desired.  Chang does not disclose the amount of plant particles in the powder seasoning.  However, it would have been obvious to one skilled in the art to determine the amount of plant particles depending on the nutrition and flavoring degree wanted from the plant powder.  Such amount can readily be determined by one skilled in the art through routine experimentation.  It would have been obvious to one skilled in the art to determine the size of the plant powder depending on the textural feel desired.  Such parameter can readily be determined through routine experimentation.  Greenway in view of Chang discloses a coated vegetable piece with ground plant tissue; thus, it is obvious the property as in claim 11 is present. Chang discloses that other additives can be added to the plant seasoning powder.  Stubbs teaches to add an  adhesive to the dry ingredients coating to help adhere particulates to vegetable pieces. It would have been obvious to one skilled in the art to add an adhesive as taught in Stubbs to the seasoning particles in Chang to ensure proper adherence of the particles to the food surface when the seasoning powder is used on food surface. The adhesive disclosed in Stubbs is the same as the claimed binding agent. 

Response to Arguments
Applicant's arguments filed 9/20/21 have been fully considered but they are not persuasive. 
The argument directed at the rejection of claims 1,9,11,13-17 and 22-24 over Beindorff in view of Rispoli is moot because the rejection is withdrawn.
With respect to the rejection of Giannini in view of Chang, applicant argue Giannini are not subjected to a baking step as required by present claim 1.  This argument is not persuasive.  Baking step is a processing limitation that does not determined the patentability of the product.  The claim does not set forth any parameter on baking.  There is no parameter to define a baked product in the claim.  Furthermore, baking indicates that the product is cooked.  The instant specification discloses in paragraph 98 that the cooking of the coated item is performed at at least 4 degrees C,20,30,40,50, 75 etc..  Giannini discloses the coated fruit is dried in oven at temperature from 60-70 degrees C; thus, it is considered a baked food item.  Even if the dehydrating step is not baking, the product is already baked before subjecting to the dehydrating step.  The claims are not directed to a process.  The sequence of processing steps do not affect the applicability of the prior art to the claims when the end product is the same.  The argument directed at  Rispoli  is moot because the reference is no longer used in the rejection.
With respect to the rejection of Stubbs in view of Beindorff, applicant argues the final dehydrated potato pieces produced by the method of Stubbs are not fully cooked and ready for direct consumption but instead are designed to require further cooking by the end user.  This argument is not persuasive because it is not commensurate in scope with the claims.  There is no limitation in the claims on direct consumption and eliminating further cooking.  Furthermore, whether the product is further cooked or not is an intended use which is not excluded by the claims.  Applicant further argues that Stubbs does not disclose or suggest coating an uncooked core because the pieces are blanched and blanching is a type of partial cooking.  This argument is not persuasive.  Stubbs does not disclose that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 3, 2021
/LIEN T TRAN/               Primary Examiner, Art Unit 1793